 Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 1 of 13 Page ID #:355



 1
     DANIEL H. BLOMBERG (admitted pro hac vice)
 2   ERIC S. BAXTER (admitted pro hac vice)
 3   DIANA M. VERM (admitted pro hac vice)
     PETER M. TORSTENSEN, JR. (admitted pro hac vice)
 4   THE BECKET FUND FOR RELIGIOUS LIBERTY
 5   1200 New Hampshire Ave. NW, Suite 700
     Washington, DC 20036
 6   Telephone: (202) 955-0095
 7   Fax: (202) 955-0090
     dblomberg@becketlaw.com
 8
     KEVIN S. WATTLES (Cal. State Bar. No. 170274)
 9   kwattles@slfesq.com
10   SOLTMAN, LEVITT, FLAHERTY & WATTLES LLP
     90 E. Thousand Oaks Boulevard, Suite 300
11   Thousand Oaks, California 91360
12   Telephone: (805) 497-7706
     Fax: (805) 497-1147
13
     Attorneys for Defendants
14
                          UNITED STATES DISTRICT COURT
15
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17   JOANNA MAXON, et al.,                No. 2:19-cv-09969-CBM-MRW
18
                                          REPLY IN SUPPORT OF MOTION
19               Plaintiffs,              TO DISMISS PLAINTIFFS’ FIRST
20                                        AMENDED COMPLAINT
21       v.
                                          Date: April 14, 2020
22
                                          Time: 10:00 am
23   FULLER THEOLOGICAL
                                          Dept: Courtroom 8B
24   SEMINARY, et al.,
                                         Judge: Honorable Consuelo B. Marshall

25               Defendants.
26
27
  Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 2 of 13 Page ID #:356




 1                                              TABLE OF CONTENTS
 2                                                                                                                           Page
 3 ARGUMENT .............................................................................................................1
 4         I.      Title IX’s religious exemption applies to the Seminary............................. 1
 5                 A. The Seminary is “controlled by” a religious organization. ................... 1
 6                 B. Applying Title IX here would violate the Seminary’s religious
 7                      tenets. .....................................................................................................4
 8         II.     Plaintiffs’ Title IX claims violate the Religion Clauses............................. 5
 9         III.    Plaintiffs’ Title IX claims violate the freedom of association. .................. 7
10         IV.     Plaintiffs’ Title IX claims violate RFRA. .................................................. 8
11         V.      Plaintiffs’ state law claims must be dismissed. .......................................... 9
12 CONCLUSION ........................................................................................................10
13 CERTIFICATE OF SERVICE ................................................................................11
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   ii
 Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 3 of 13 Page ID #:357




 1                                              ARGUMENT1
 2 I. Title IX’s religious exemption applies to the Seminary.
 3         A. The Seminary is “controlled by” a religious organization.
 4         Plaintiffs admit that if Fuller Theological Seminary were a Catholic seminary owned
 5 by the Catholic Church, it would be protected by Title IX’s religious exemption. Opp.7,
 6 9. Yet, claiming to apply “‘traditional tools of construction,” Plaintiffs insist that the
 7 exemption does not apply to the Seminary. Opp.7, 9. Specifically, Plaintiffs would have
 8 this Court discriminate in favor of seminaries that by doctrine are bound to hierarchical
 9 churches via ownership relationships, while excluding seminaries that by doctrine are
10 bound to their denominations using different legal relationships. Such a ruling would be
11 the first to apply the nearly 40-year-old statute in that manner, sending shockwaves
12 through the more than 200 seminaries nationwide subject to Title IX. See n.6, infra. It
13 would also provoke a constitutional crisis by violating the “[t]he clearest command of
14 the Establishment Clause”: that “one religious denomination cannot be officially pre-
15 ferred over another.” Larson v. Valente, 456 U.S. 228, 244 (1982).
16         But no crisis is necessary. Another traditional tool of construction is constitutional
17 avoidance: “an Act of Congress ought not be construed to violate the Constitution if any
18 other possible construction remains available.” NLRB. v. Catholic Bishop, 440 U.S. 490,
19 500 (1979). Absent “a clear expression of Congress’ intent” requiring otherwise, courts
20 must “decline to construe [an] Act in a manner that” would violate—or even just raise
21 “difficult . . . questions” under—“the First Amendment Religious Clauses.” Id. at 507.
22 Thus, the question for the Court here is not just what is the best interpretation of Title
23 IX’s religious exemption, but whether there is a permissible interpretation that avoids
24 the constitutional conflict Plaintiffs invite. Id. at 504. Here, that test is easily satisfied,
25 and along the very lines adopted by every Administration since 1985.
26
27
     1
         Plaintiffs heavily relied on Exhibits 2-10 in the FAC, see Dkt. 47, and they do not contest the
28 exhibits’ authenticity or reliability, so the exhibits are properly considered here. Mem.1, n.1.

                                                       1
 Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 4 of 13 Page ID #:358




 1      Title IX’s religious exemption applies to an “educational institution” that is “con-
 2 trolled by a religious organization.” 20 U.S.C. § 1681. There is no question that the
 3 Seminary is an “educational institution” under the Act. And the requirement for “control
 4 by a religious organization” is also met. Under its “ordinary meaning,” Animal Legal
 5 Def. Fund v. USDA, 933 F.3d 1088, 1093 (9th Cir. 2019), “organization” denotes any
 6 “organized body, system, or society.” Oxford English Dictionary (2d ed. 1989). It does
 7 not, as Plaintiffs suggest, mean a separately incorporated, entirely unrelated entity. The
 8 Seminary’s controlling religious board and its 73-year-old system of successfully main-
 9 taining its religious identity, beliefs, and practices (including through its strict bylaws,
10 see Ex.1, Arts. II-III, V-VI) are each an “organized body” or “system” that satisfies the
11 “controlled by” standard.
12      The Department of Education’s Singleton Memo reinforces this reading of the statute.
13 It states that the “controlled by” requirement is “normally” met if any “one” of several
14 conditions applies, including if the institution is a “divinity school” focused on preparing
15 students “to become ministers,” to enter “some other religious vocation,” or “to teach
16 theological subjects.” See https://perma.cc/2P9F-W98H at 25. It makes eminent sense
17 for the religious-control requirement to be met for divinity schools: their entire purpose
18 is religious, so the control is self-evident. Indeed, Congress specifically had seminaries
19 “in mind” when in drafted the religious exemption. 134 Cong. Rec. H565-02 (1988),
20 1988 WL 1083034.
21      Plaintiffs argue that the Department’s Singleton Memo is owed no deference because
22 “courts defer to agency interpretations” only if their authorizing law is “ambiguous.”
23 Opp.8. But if anything, Plaintiffs introduce ambiguity. The exemption clearly applies to
24 any educational institution “controlled by a religious organization” such as the Semi-
25 nary’s board. Plaintiffs must introduce phrases like “two separate entities” and “two
26 distinct entities” to support their reading. Opp.9. This shows that ambiguity is Plaintiffs’
27 best-case scenario. And where there is ambiguity, the Court should defer to agency guid-
28 ance.

                                               2
 Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 5 of 13 Page ID #:359




 1      Plaintiffs claim that “the legislative history of Title IX supports [their] narrow reading
 2 of the control test.” Opp.10. Not so. What Plaintiffs cite is not Title IX’s legislative
 3 history, but the history of an attempt fifteen years later to amend “controlled by” to
 4 “closely identified with.” S. Rep. 100-64 (1987), 1987 WL 61447, at *27. Such “[s]ub-
 5 sequent legislative history” has inherent “difficulties” and should not be taken too seri-
 6 ously. Sullivan v. Finkelstein, 496 U.S. 617, 628 n.8 (1990). But here in any case it does
 7 not say what Plaintiffs think. The amendment failed precisely because Congress agreed
 8 with the Singleton memo’s “record of implementation,” thus removing “any need to
 9 broaden the religious tenet provision.” Id. at *21. Indeed, by the time of the amendment’s
10 consideration, the Department of Education had recognized exemptions for dozens of
11 self- or board-controlled religious institutions. See https://perma.cc/5RJV-ALQY.
12 Against this backdrop, the Senate committee recited in full the Singleton memo’s defi-
13 nition of “controlled by” and concluded that “the religious tenet exemption in Title IX”
14 should be left “intact.” 1987 WL 61447, at *21, *20. The House Report similarly sug-
15 gests that Congress agreed that an amendment was “unnecessary” because the “track
16 record . . . is clear and unequivocal” that exemptions are “never denied.” 1988 WL
17 1083034. House testimony also stated that Congress particularly expected that the “vast
18 bulk” of exemptions would go “to seminaries.” Id.
19      Thus, unlike Plaintiffs, the amendment’s opponents were not focused on control by
20 a separately incorporated religious organization. They were simply concerned that “a
21 loose definition” of the exemption would “invite[] mischief” by allowing institutions to
22 claim the exemption “no matter how tenuous the religious connection.” 1988
23 WL1083034 (noting also that vagueness of the amendment’s “identified with” language
24 would create “serious 1st [A]mendment problems”). They were satisfied that the existing
25 Singleton Memo could continue to “be applied in a sufficiently flexible manner to avoid
26 significant problems.” 1988 WL 1083034. Thus, there is no “clear expression” of the
27 Title IX “Congress’ intent” to discriminate among similarly situated religious institu-
28 tions of education. See Catholic Bishop, 440 U.S. at 507.

                                                3
 Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 6 of 13 Page ID #:360




 1      Plaintiffs’ comparison between the religious exemption in Title IX and the religious
 2 exemption for educational institutions in Title VII is also confused. Opp.9-10. In the first
 3 place, construing two statutes on similar subjects in pari materia “makes the most sense
 4 when the statutes were enacted by the same legislative body at the same time.” Erlen-
 5 baugh v. United States, 409 U.S. 239, 244 (1972). Here, there is a fifteen-year gap. But
 6 more importantly, the point of the doctrines is to “harmonize” related provisions, “unless
 7 legislative history or purpose suggests material differences.” In re Joye, 578 F.3d 1070,
 8 1076 n.1 (9th Cir. 2009). Plaintiffs have identified no reason—let alone a legitimate,
 9 constitutional reason—why Congress would have departed from its Title VII approach
10 to discriminate under Title IX among religious denominations.
11      Finally, Plaintiffs are wrong that Title IX’s implementing regulations mandate that
12 the Seminary apply for an exemption. Opp.10-11. As Plaintiffs themselves note, an im-
13 plementing regulation cannot be construed to conflict with its unambiguous authorizing
14 statute. Opp.8-9. Title IX states clearly that it “shall not apply” in case of a religious
15 conflict. 20 U.S.C. § 1681(a)(3). It imposes no requirement to “claim the exemption” or
16 otherwise notify the Department by writing to the Secretary.
17         B. Applying Title IX here would violate the Seminary’s religious tenets.
18      Plaintiffs do not dispute that enforcing Title IX against the Seminary here would con-
19 flict with its sincerely held religious beliefs. See Opp.2-3; Mem.4-5. And both parties
20 agree on the reason for Plaintiffs’ dismissal: Plaintiffs entered same-sex marriages and
21 were dismissed under the Seminary’s community standards. See FAC ¶¶ 2-3 (dismissal
22 “because of [their] same-sex marriage[s]”). This agreement distinguishes Goodman v.
23 Archbishop Curley High School, which concerned a dispute over the basis for termina-
24 tion. 149 F. Supp. 3d 577 (D. Md. 2016). And it places this case firmly in line with
25 Garrick v. Moody Bible Institute, where the undisputed “justification for the adverse
26 action” was “rooted firmly in [defendants’] religious beliefs,” activating the Title IX
27 exemption. 412 F. Supp. 3d 859, 871-72 (N.D. Ill. 2019). As Moody Bible observed, a
28

                                               4
 Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 7 of 13 Page ID #:361




 1 claim of sexual-orientation discrimination must fail if the challenged action is “rooted in
 2 the [defendants’] doctrinal opposition to same-sex marriage.” Id. Just so here.
 3       Plaintiffs argue that “seemingly contradictory policies and practices” suggest that the
 4 dismissals were “based on the personal animus of a couple of administrators[.]” Opp.11.
 5 But Plaintiffs have admitted that their Title IX claims against the individual defendants
 6 must be dismissed, and there is no liability under Title IX “based on principles of re-
 7 spondeat superior or constructive notice.” Gebser v. Lago Vista Indep. Sch., 524 U.S.
 8 274, 285 (1998). So the speculated “animus” is irrelevant. Nor can courts second-guess
 9 the Seminary’s final religious admissions decisions, which it may “decide for [itself],
10 free from state interference.” Kedroff v. St. Nicholas Cath., 344 U.S. 94, 116 (1952).2
11 II. Plaintiffs’ Title IX claims violate the Religion Clauses.
12       Plaintiffs do not contest that their Title IX claims would force this Court to delve into
13 and exercise judgment over the Seminary’s religious beliefs, interfere with its religious
14 discipline process, and overturn its religious decisions about who to train as a minister.
15 Mem.11-15. Plaintiffs’ only responses are two broad—and novel—categorical limita-
16 tions on the Religion Clauses that would undermine the separation of church and state.
17       First, Plaintiffs make the purely empirical claim that the church autonomy doctrine
18 has been applied “exclusively” to churches and “never” to other religious groups. Opp.
19 12-13. But they offer no principled explanation why the Religion Clauses cannot apply
20 to “matters of . . . faith and doctrine” at seminaries. Hosanna-Tabor v. EEOC, 565 U.S.
21 171, 198 (2012). And their empirical claim is wrong. Paul ruled in favor of the “corpo-
22 rate arms of the Governing Body of Jehovah’s Witnesses,” not the church as such. 819
23 F.2d 875 (9th Cir. 1987). Mem.12-13. Puri v. Khalsa affirmed that the Religion Clauses
24
25
26   2
        Title IX’s prohibition on “sex” discrimination does not prohibit “sexual orientation” discrimina-
27   tion. Mem.9-11. But because the religious exemption applies, the Court need not resolve the issue.
     That the Supreme Court will shortly rule on it under Title VII further commends restraint.
28

                                                     5
 Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 8 of 13 Page ID #:362




 1 protect the “sphere of autonomy constitutionally guaranteed to religious organiza-
 2 tions”—not just churches—and applied that protection to “management boards of or-
 3 ganizations” which were “not churches.” 844 F.3d 1152, 1157, 1161-62 (9th Cir. 2017).
 4 Many courts have upheld church autonomy protections for religious schools. Mem.12.3
 5 The Supreme Court has also affirmed them in the context of same-sex marriage: “reli-
 6 gious organizations” must be given “proper protection” “to advocate with utmost, sin-
 7 cere conviction that, by divine precepts, same-sex marriage should not be condoned.”
 8 Obergefell v. Hodges, 135 S. Ct. 2584, 2607 (2015).
 9       Second, Plaintiffs partially retract their church-only argument for one aspect of
10 church autonomy doctrine: the ministerial exception. They do not dispute that a seminary
11 can raise this defense. Opp.14.4 Nor do they contest that it applies to them as recipients
12 of ministerial training. Mem.14. Instead, they make yet another broad empirical claim:
13 that courts apply the exception solely to employment claims. But the ministerial excep-
14 tion “also relates to the broader relationship between an organized religious institution
15 and its clergy.” Werft v. Desert Sw. Annual Conf., 377 F.3d 1099, 1103 (9th Cir. 2004).
16 “Just as there is a ministerial exception to Title VII, there must also be one to any federal
17 or state cause of action that would otherwise impinge on the Church’s prerogative to
18 choose its ministers.” Id. at 1100 n.1 (emphasis added). Courts have accordingly applied
19 the exception to claims by non-employees and to tort and contract claims.5 And the ex-
20 ception is thus also appropriate for those who enter a “seminary program to become a
21
22   3
       Petruska v. Gannon Univ., 462 F.3d 294 (3d Cir. 2006); EEOC v. Catholic Univ. of Am., 83 F.3d
23   455 (D.C. Cir. 1996); Yin v. Columbia Int’l Univ., 335 F.Supp.3d 803 (D.S.C. 2018); Klouda v.
     Sw. Baptist Theological Seminary, 543 F. Supp. 2d 594 (N.D. Tex. 2008).
24   4
       Ministerial exception cases are church autonomy cases. Hosanna-Tabor, 565 U.S. at 185-88;
25   Kedroff, 344 U.S. at 116 (affirming constitutional “[f]reedom to select the clergy”).
     5
       Hubbard v. J Message Grp., 325 F. Supp. 3d 1198 (D.N.M. 2018) (IIED, defamation, false-light
26   claims by non-employee); Headley v. Church of Scientology, 2010 WL 3184389 (C.D. Cal. 2010)
27   (TVPA claim by non-employee); Hutchison v. Thomas, 789 F.2d 392 (6th Cir. 1986) (loss of con-
     sortium claim by non-employee); Schleicher v. Salvation Army, 518 F.3d 472 (7th Cir. 2008) (un-
28   paid ministers); Lee v. Sixth Mount Zion, 903 F.3d 113 (3d Cir. 2018) (contract).

                                                   6
 Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 9 of 13 Page ID #:363




 1 minister” and sue over their “seminary training.” Alcazar v. Corp. of the Catholic Arch.,
 2 627 F.3d 1288, 1292-93 (9th Cir. 2010).
 3       Finally, Plaintiffs assert that the Religion Clauses are “irrelevant” and do not protect
 4 against governmental “meddling in [the Seminary’s] private affairs” if it comes as a
 5 condition to receipt of federal funds. Opp.13. But “[i]t is too late in the day to doubt that
 6 the liberties of religion and expression may be infringed by the denial of or placing of
 7 conditions upon a benefit or privilege.” Trinity Lutheran v. Comer, 137 S. Ct. 2012, 2022
 8 (2017). Nor does “accepting federal and state funds” waive rights under the Religion
 9 Clauses, Petruska, 462 F.3d at 309, including for purposes of Title IX, Moody Bible, 412
10 F. Supp. 3d. at 871; Petruska v. Gannon Univ., 2008 WL 2789260, at *7 (W.D. Pa. 2008),
11 in part because courts have an independent duty to avoid adjudicating claims that require
12 entanglement in religious affairs, Lee, 903 F.3d at 118 n.4. Ruling otherwise would chill
13 religious rights of over 200 seminaries and theology schools nationwide that accept stu-
14 dents who use federal loans.6 Plaintiffs’ claims are thus “fraught with the sort of entan-
15 glement that the Constitution forbids.” Lemon v. Kurtzman, 403 U.S. 602, 620 (1971).
16 III. Plaintiffs’ Title IX claims violate the freedom of association.
17       Plaintiffs concede both elements of the Seminary’s freedom of association defense:
18 the Seminary “is an expressive association with associational rights,” and its expression
19 would be harmed if Plaintiffs’ claims are enforced. Opp.15. Plaintiffs must thus pass
20 strict scrutiny—“the most demanding test known to constitutional law,” City of Boerne
21 v. Flores, 521 U.S. 507, 534 (1997)—by showing that their claims narrowly serve com-
22 pelling state interests, CLS v. Martinez, 561 U.S. 661, 682, 685 (2010). But Plaintiffs’
23 sole cited “interest” boils down to the funding argument refuted above. Opp.16-18. Nor
24
25   6
       2017 Post-Secondary Institutions in Title IV Programs (2018), https://nces.ed.gov/ipeds/data-
26   center/data/HD2018.zip (listing, inter alia, schools in footnote 3, supra, which successfully raised
     Religion Clauses defenses against federal nondiscrimination claims); see also Spreadsheet De-
27   scription & Definitions (2018), https://nces.ed.gov/ipeds/datacenter/data/HD2018_Dict.zip (list-
     ing over 200 “[t]heological seminaries and other specialized faith-related institutions” that accept
28   students who rely on federal aid).

                                                      7
 Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 10 of 13 Page ID #:364




 1 is there a compelling “state” interest in interfering with theological seminary training.
 2 Hence EEOC’s concession that “it would violate the First Amendment” to “compel the
 3 ordination of women . . . by an Orthodox Jewish seminary.” Mem.16.
 4      Plaintiffs’ cases also cut against them. Martinez emphasized that free-association
 5 rights lose strict-scrutiny protections only in a limited-public-forum case. 561 U.S. at
 6 680-82. But this is not a limited-public-forum case, and so Martinez affirms that Plain-
 7 tiffs must pass strict scrutiny. Id. Norwood and Runyon illustrate why Plaintiffs cannot
 8 pass that test. The government’s obviously strong interest in ensuring that schoolchildren
 9 avoid truancy and racial discrimination does not compare to the matters at issue here:
10 adults’ optional theological training at a seminary. See also Runyon v. McCrary, 427
11 U.S. 160, 167 (1976) (distinguishing the harder “question of the right of a private school”
12 to make admissions decisions in accordance with its “religious faith”). And Grove City
13 only held that it was “reasonable” for Congress to request that a college agree to certify
14 its willingness to comply with Title IX at all, and did not upset the general rule, noted
15 above, which limits “Congress’ ability to place conditions on the receipt of funds” where
16 it would infringe First Amendment rights if directly imposed. Rumsfeld v. FAIR, 547
17 U.S. 47, 59 (2006).
18   IV. Plaintiffs’ Title IX claims violate RFRA.
19      Plaintiffs do not contest that their claim will substantially burden the Seminary’s re-
20 ligious beliefs, Mem.17-18, but attempt to prove up their strict scrutiny burden by as-
21 serting that all nondiscrimination laws pass strict scrutiny, Opp.19. But that’s not true.
22 Mem.15-16; Catholic Univ., 83 F.3d at 470 (Title VII claim); Hankins v. Lyght, 441 F.3d
23 96, 103 (2d Cir. 2006) (ADEA claim). Plaintiffs also cite out-of-circuit cases to argue
24 that RFRA does not apply to suits between private parties. Opp.18. But the Ninth Circuit
25 has recognized that RFRA expressly may be raised as a defense against any “person
26 acting under color of law”—including private parties suing under federal laws. Sutton v.
27 Providence St. Joseph Med., 192 F.3d 826, 834 (9th Cir. 1999). Moreover, RFRA is “an
28 amendment of existing federal statutes,” accord Worldwide Church of God v. Phila.

                                               8
 Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 11 of 13 Page ID #:365




 1 Church of God, 227 F.3d 1110, 1120 (9th Cir. 2000) (citing In re Young, 141 F.3d 854
 2 (8th Cir. 1998)), and it “applies to all federal law, and the implementation of that law,”
 3 42 U.S.C. § 2000bb-3(a). Thus, RFRA is built into Title IX.
 4 V. Plaintiffs’ state law claims must be dismissed.7
 5        Unruh Act. Plaintiffs argue that the Seminary is a business establishment because it
 6 sells its services to the public. Opp.20. But a religious school does not become a “busi-
 7 ness establishment” by charging tuition as a “source of funding for ‘the basic activities
 8 or services’ that it offers.” Doe v. Cal. Lutheran, 88 Cal. Rptr. 3d 475, 484 (Cal. Ct.
 9 App. 2009); Ex.11, Calif. Baptist Univ.; 81 Ops. Cal. Att’y Gen. 189 at *4 (1998) (re-
10 ligious school “with programs designed to teach . . . moral principles” cannot be “con-
11 sidered a business establishment”). Plaintiffs’ reliance on Optimum Health and Pines
12 also fails. Optimum Health’s health program involved “the sale of access” to its services
13 to “nonmembers, nonadherents and nonbelievers,” while the Seminary only admits
14 Christians who agree to its community standards. 810 F. Supp. 2d 1074, 1088 (S.D. Cal.
15 2011). And the entity in Pines had “businesslike attributes,” such as the “sale of com-
16 mercial advertisements” and an admittedly “commercial and economic purpose,” that
17 are not present here. 206 Cal. Rptr. 866, 875-76 & n.10 (Cal. Ct. App. 1984). Finally,
18 Maxon concedes that “she is a Texas resident who did not physically attend classes in
19 California.” Opp.21. Thus, her claim fails. Mem.20.
20        Statute of Limitations. Brittsan concedes that the only surviving allegations within
21 the two-year limitations period concern his records request, and then asserts that the
22 continuing violations doctrine saves his claims. See Opp.22 (citing FAC ¶¶ 152-160).
23 But “discrete acts” like those alleged here are time-barred if they fall outside the limita-
24 tions period. See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 115 (2002).
25 Moreover, his cited cases involved “ongoing conduct” not present here. Opp.22.
26
27
     7
         If this Court dismisses the Title IX claims, it should “declin[e] to exercise jurisdiction over the
28 remaining state-law claims.” Acri v. Varian Assocs., 114 F.3d 999, 1001 (9th Cir. 1997).

                                                        9
 Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 12 of 13 Page ID #:366




 1       Contract. Plaintiffs argue that if “their same-sex marriages . . . violate their contracts
 2 with Fuller,” the contracts are unenforceable. Opp.23. But the right to marry runs against
 3 the government, not against religious groups. Demkovich v. St. Andrew, 2017 WL
 4 4339817, at *5 (N.D. Ill. 2017). And courts routinely enforce “morals clauses” in reli-
 5 gious school contracts. Cline v. Catholic Diocese, 206 F.3d 651, 666 (6th Cir. 2000).
 6       Fraud. Plaintiffs do not contest that the Seminary warned them that it “does lawfully
 7 discriminate on the basis of sexual conduct that violates” its community standards.
 8 Mem.23 (quoting FAC ¶ 191). Their fraud claim thus fails. Opp.24.
 9       IIED. Plaintiffs provide no authority suggesting that the Seminary’s conduct was
10 “extreme and outrageous.”8 They simply reassert their factual claims, Opp.22, none of
11 which “go beyond all possible bounds of decency . . . to be regarded as atrocious, and
12 utterly intolerable in a civilized community” Helgeson v. Am. Int’l Grp., Inc., 44 F. Supp.
13 2d 1091, 1095 (S.D. Cal. 1999) (internal quotation marks omitted).
14       EHEA. Plaintiffs do not dispute that the Seminary has a religious exemption from
15 EHEA. Mem.23. Nor do they offer a persuasive defense of EHEA’s speech requirements
16 targeted at religious institutions. Mem.25. The claims must thus be dismissed. Further-
17 more, the EHEA is not applicable here, as Plaintiffs identify no state student financial
18 aid for which Fuller students would even be eligible. Nor are STRF reimbursements
19 “state financial assistance,” Opp.25: they are made to students, not to the Seminary.
20                                           CONCLUSION
21       This Court should dismiss Plaintiffs’ First Amended Complaint with prejudice.
22 Dated: March 31, 2020                                 Respectfully submitted,
23 SOLTMAN, LEVITT, FLAHERTY                             BECKET FUND FOR RELIGIOUS
   & WATTLES LLP                                         LIBERTY
24 /s/ Kevin S. Wattles                                  /s/ Daniel Blomberg
25 KEVIN S. WATTLES                                      DANIEL BLOMBERG
                                                         Counsel for Defendants
26
27   8
       Brittsan does not contest that the sole surviving allegation supporting his IIED claim was the
     Seminary’s refusal to provide requested documents. Mem.21; Opp.22. But he focuses instead on
28   his dismissal. Opp.22. Because that occurred beyond the limitations period, his IIED claim fails.

                                                    10
Case 2:19-cv-09969-CBM-MRW Document 55 Filed 03/31/20 Page 13 of 13 Page ID #:367




 1                            CERTIFICATE OF SERVICE
 2      I hereby certify that on March 31, 2020, I electronically filed the foregoing applica-
 3 tion with the Clerk of Court using the CM/ECF system, which will send notification of
 4 such filing via electronic mail to all counsel of record.
 5
 6                                                /s/ Daniel Blomberg
 7                                                DANIEL BLOMBERG

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
